DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
Regarding claim 18, line 4, “a fluid flow duct a probe” should be changed to --the fluid flow duct, comprising a probe--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 19-23, 25-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
high flow resistance” in claim 11 is a relative term which renders the claim indefinite. The term “high flow resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a high flow resistance to the fluid medium” is rendered indefinite by the usage of the term “high flow resistance”.
The term “high pressure resistance” in claim 12 is a relative term which renders the claim indefinite. The term “high pressure resistance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a high pressure resistance to the fluid medium” is rendered indefinite by the usage of the term “high pressure resistance”.
The term “blunt” in claims 14 and 19-21 is a relative term which renders the claims indefinite. The term “blunt” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “blunt hollow body” are rendered indefinite by the usage of the term “blunt”.
Regarding claims 22 and 25, they are dependent on claim 11.
Regarding claims 23 and 26, they are dependent on claim 12.
Regarding claim 28, it is dependent on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10-17 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ling (US 4,131,011) (hereinafter Ling) in view of Zhang (US 2017/0058735 A1) (hereinafter Zhang).
Regarding claim 10, Ling teaches a measuring arrangement for determining at least one parameter of a fluid medium flowing through a fluid flow duct [humidity in air flow] (see Abstract, Figs. 1-2), comprising:
	a probe device [sensing device 10] designed to be arranged in the flowing medium [air flow] as a hollow body including an incident flow side closing the cavity of the hollow body [closed incident flow side (upstream facing side)], an open discharge flow side [downstream facing side having openings], an outer contour, which generates a flow separation on the discharge flow side for generating a backflow [airflow arrows] (see Figs. 1-2), wherein the cavity comprises an inlet opening [17, 47] and an outlet opening [18, 48] (Col 3, line 59 - Col 4, line 48, see Figs. 1-2), and
	a sensor arrangement [20, 50] which is fluidically connected via a fluid supply duct [14, 44] to the inlet opening and via a fluid exhaust duct [15, 45] to the opening outlet to create a measuring duct through which the backflow flows (Col 3, line 59 - Col 4, line 48, see Figs. 1-2).
	Ling fails to teach a partition wall dividing the cavity into a fluid inflow chamber and a fluid outflow chamber. Zhang teaches a measuring arrangement comprising a probe device having a hollow body [250] having a cavity having a partition wall [234] 
As best understood regarding claim 11, Ling in view of Zhang, as applied to claim 10 above teaches the claimed invention, in addition to in which the hollow body is formed having a high flow resistance to the fluid medium [body having a flow resistance to the air flow] (see Ling Figs. 1-2).
As best understood regarding claim 12, Ling in view of Zhang, as applied to claim 10 above teaches the claimed invention, in addition to in which the hollow body is formed having a high pressure resistance to the fluid medium [body having a pressure resistance to the air flow] (see Ling Figs. 1-2).
Regarding claim 13, Ling in view of Zhang, as applied to claim 10 above teaches the claimed invention, in addition to wherein the discharge flow side of the hollow body [downstream facing side] forms a discharge flow plane oriented perpendicularly to the flow direction of the flowing fluid medium (see Ling Fig. 2), and the discharge flow plane forms, with a circumferential surface of the hollow body extending in the flow direction, an edge resulting in the separation of the flowing medium [circumferential surface of dome member 57; see airflow arrows] (see Ling Fig. 2).
As best understood regarding claim 14 and 19-21, Ling in view of Zhang, as applied to claims 10-13 above teaches the claimed invention, in addition to in which the hollow body is formed as a blunt hollow body (see Ling Figs. 1-2).
Regarding claims 15 and 22-24, Ling in view of Zhang, as applied to claims 10-13 above teaches the claimed invention, in addition to in which the hollow body is designed as pot-shaped having a cylindrical circumferential wall and a pot base forming the incident flow side (see Ling Fig. 2).
Regarding claims 16-17 and 25-29, Ling in view of Zhang, as applied to claims 10-15 above teaches the claimed invention, in addition to wherein the sensor arrangement is formed having a sensor measuring a humidity of air as the fluid medium (see Ling Abstract). Ling in view of Zhang fails to teach wherein the sensor measures an air quality, in which the sensor is formed as a fine dust sensor. Zhang additionally teaches the usage of a fine dust sensor [particulate] for particulate matter sensing (see Zhang Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ling in view of Zhang such that the sensor arrangement is formed as a fine dust sensor for measuring an air quality of air as the fluid medium in order to monitor for particulate matter in the air.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ling in view of Zhang and Fedter et al. (US 4,917,293) (hereinafter Fedter)
Regarding claim 18, Ling teaches a fluid flow duct, in which the fluid flow duct is formed as a fresh air duct comprising:
a measuring arrangement for determining at least one parameter of a fluid medium flowing through the fluid flow duct [humidity in air flow] (see Abstract, Figs. 1-2), comprising:

	a sensor arrangement [20, 50] which is fluidically connected via a fluid supply duct [14, 44] to the inlet opening and via a fluid exhaust duct [15, 45] to the opening outlet to create a measuring duct through which the backflow flows (Col 3, line 59 - Col 4, line 48, see Figs. 1-2).
	Ling fails to teach a partition wall dividing the cavity into a fluid inflow chamber and a fluid outflow chamber. Zhang teaches a measuring arrangement comprising a probe device having a hollow body [250] having a cavity having a partition wall [234] dividing the cavity into a fluid inflow chamber with an inlet opening [248] and an outflow chamber with an outlet opening [214] (Para [0031-0033], see Fig. 2A). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ling with Zhang such to comprise a partition wall dividing the cavity into a fluid inflow chamber and a fluid outflow chamber in order to control fluid flow through the cavity.
Ling in view of Zhang fails to teach wherein the air duct is formed as part of a vehicle climate control system. Fedter teaches a vehicle climate control system having fresh air ducts combined, wherein humidity sensors are utilized with the system in order to control the environment of the vehicle (see Abstract, Claim 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ling in view of Zhang with Fedter such that the air duct is formed as part of a vehicle climate control system in order to monitor and control the humidity in a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861